                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

EZELL ROBERTS,                                    )
                                                  )
           Plaintiff,                             )
                                                  )
      v.                                          )          Case No. 1:18-CV-296 NAB
                                                  )
KEITH OVERTON, et al.,                            )
                                                  )
           Defendants.                            )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Second Unopposed Motion and Memorandum

in Support for Leave to Amend Complaint. [Doc. 21.] Defendants’ counsel consents to the

motion. Plaintiff seeks to amend the Complaint so that he can add Danielle Wells as a defendant

in place of the currently unnamed Jane Doe.

       The Court should freely give leave to amend a pleading when justice so requires. Fed. R.

Civ. P. 15(a)(2). Parties do not have an absolute right to amend their pleadings even under this

liberal standard. Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 715 (8th Cir. 2008). “A district

court appropriately denies the movant leave to amend if there are compelling reasons such as undue

delay, bad faith, or dilatory motive, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the non-moving party, or futility of the amendment.” Id. Because

Plaintiff has identified the Jane Doe defendant and seeks to add the party to this action, justice

requires that the Court grant Plaintiff’s timely motion.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Second Unopposed Motion and

Memorandum in Support for Leave to Amend Complaint is GRANTED. [Doc. 21.]
       IT IS FURTHER ORDERED that the newly named Defendant Danielle Wells must

submit to the Clerk’s Office the Notice Regarding Magistrate Judge Jurisdiction form either

consenting to the jurisdiction of a United States Magistrate Judge or opting to have the case

assigned to a United States District Judge no later than July 18, 2019.




                                                 NANNETTE A. BAKER
                                                 UNITED STATES MAGISTRATE JUDGE

Dated this 27th day of June, 2019.




                                                 2
